     Case 2:19-cv-02049-KJD-DJA Document 30 Filed 11/04/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    DAVID BUNDI,                                           Case No. 2:19-cv-02049-KJD-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    ROBERT STANLEY NORTON, ET AL.,
10                            Defendants.
11

12          This matter is before the Court on the parties’ Stipulation to Extend the Deadlines in the

13   Scheduling Order (ECF No. 29), filed on October 30, 2020. The Court has reviewed the

14   Stipulation and finds that it does not comply with LR 26-3. “A request made after the expiration

15   of the subject deadline will not be granted unless the movant also demonstrates that the failure to

16   act was the result of excusable neglect.” LR 26-3 (emphasis added). The parties failed to

17   demonstrate that the filing of this Stipulation after the expiration of the deadline for initial expert

18   disclosures, currently set for October 1, 2020, was the result of excusable neglect.

19           Accordingly,

20          IT IS THEREFORE ORDERED that the parties’ Stipulation to Extend the Deadlines in

21   the Scheduling Order (ECF No. 29) is denied without prejudice.

22          IT IS FURTHER ORDERED that any subsequent motion or stipulation to extend

23   discovery deadlines subject to the discovery plan and schedule order must comply with LR 26-3

24   and set forth good cause and/or excusable neglect for the requested extension.

25

26          DATED: November 4, 2020

27
                                                            DANIEL J. ALBREGTS
28                                                          UNITED STATES MAGISTRATE JUDGE
